Title: Memorandum Books, 1802
From: Jefferson, Thomas
To: 


          1802.
          
            
              Jan.
               1. 
              
              Gave news carrier of Natl. Intelligencer 1.D.
            
            
              
               2. 
              
              Gave Edw. Frithey ord. on J. Barnes for 5.25.
            
            
              
              Gave in charity 2.D.
            
            
              
               3. 
              
              Recd. of J. Barnes 700.D.
            
            
              
               4. 
              
              Gave Revd. Mr. Leland bearer of the cheese of 1235 ℔ weight 200.D.
            
            
              
              Recd. of J. Barnes 2670.D. in bank bills.
            
            
              
               Gave Jos. Daugherty ord. on J. Barnes forage 16.56 + contingencies 2.12 = 18.68.  
            
            
              
               5. 
              
              Lent Jos. Daugherty 50.D.—gave in charity 1.D.
            
            
              
               7. 
              
              Pd. postage .53.
            
            
              
              Inclosed to James Taylor of Norfolk 705.D. in bank bills cut in two. One set of halves sent now, the other to follow by another post. This to pay for the 4th. & 5th. pipes of Madeira.
            
            
              
              Inclosed to Gibson & Jefferson 1500.D. in bank bills, in halves as above. On this fund I am to draw on them in favor of
            
            
              
                 Chas. L. Lewis or order for corn 225. B. @ 15/ 562.50   Christopher Smith or Jos. Bullock, negro hire 1801. ante Apr. 12.    473.33   Mr. Bonduron (by Gabr. Lilly’s direction) 112.50    1148.33   
            
            
              
               8. 
              
              Inclosed to James Taylor the second halves of the bank bills of yesterday.
            
            
              
              Recieved of John Barnes 350.D. in bank bills.
            
            
              
              Inclosed to Gibson & Jefferson the 2d. halves of the bank bills of yesterday, to wit, of 1500.D. and also the 1st. halves of the 350.D. just recieved of J. Barnes.
            
            
            
              
               9. 
              
              Inclosed the 2d. halves of the bank bills of 350.D. of yesterday to Gibson & Jefferson which compleats a remittance of 1850.D.
            
            
              
              Inclosed to Gabriel Lilly bank bills for the following paiments to
            
            
              
                 D.      Simmons for corn   350.   Allen 133.33.   ante Apr. 12.   Johnson 63.33 ante Apr. 12.   John Perry 316.67 on acct.   Reuben Perry 76.67 on acct.    940.   
            
            
              
              which I put under cover and open to TMRandolph.
            
            
              
              Gave in charity 4.D.
            
            
              
              11.
              
                Le Maire’s accts. Jan. 3.—9.    Provisions 30–13–4½  =  81.78  81.7865 = 1.25Stores of do. 24–19–0=66.54contingent.18–9=2.50 gave him an order on J. Barnes for56–11–1½=150.82  
            
            
              
               15. 
              
              Gave order on J. Barnes in favr. Newman in charity 50.D.
            
            
              
              Gave do. on do. in favr. Genl. Dearborne for Campbell in charity 50.D.
            
            
              
              Gave ord. on do. in favor of Thos. Carpenter taylor for his bill 148.87.
            
            
              
              Pd. for phials .20. 
            
            
              
               18. 
              
              Le Maire’s accts. Jan. 10—16 for provisions £31–14–5¾ = 84.60 D. 84.6064 = 1.32 gave him ord. on J. Barnes for 84.60.
            
            
              
              19.
              
                Joseph Daugherty.  forage    40.D.  sadler2.37  gave him ord. on J. Barnes  42.37   
            
            
              
              Gave Wm. Dunnington an ord. on J. Barnes for 10.D. charity.
            
            
              
               20. 
              
              Gave in charity 10.D.
            
            
              
               21. 
              
              Recd. of J. Barnes 40.D.
            
            
              
               23. 
              
              Gave in charity 3.D.
            
            
            
              
               24. 
              
              Gave order on J. Barnes in favr. Jas. Taylor 60.50 D. for 10. barr. cyder crab.
            
            
              
              25.
              
                LeMaire’s accounts Jan. 16.—23. 71.6640 = 1.79       Provisions71.66   stores of do. 7.    groceries 20.50    wood 7.25    contingencies .50    charity to J. Kramer  20.  gave order on J. Barnes for amount126.91  
            
            
              Jan.
              25.
              
                Daugherty’s accounts for  forage 13.25    smith 2.75    hauling to ice-house    2.  gave him order on J. Barnes18. 
            
            
              
               26. 
              
              Gave ord. on J. Barnes in favr. Duane for stationary &c. 22.50.
            
            
              
               27. 
              
              Gave in charity 5.D.
            
            
              
               28. 
              
              Pd. for making 21. stocks & the straps 8.57.
            
            
              
               29. 
              
              Pd. David Austin for 2. pamphlets 1.D. 
            
            
              
               30. 
              
              Gave ord. on J. Barnes in favr. Minchin for a pr. boots 11.D.
            
            
              
               31. 
              
              Recd. of J. Barnes 8.D.
            
            
              Feb.
               1. 
              
              Gave Edwd. Frithy ord. on J. Barnes 5.25.
            
            
              
                LeMaire’s accts. Jan. 24—30. Provisions36–6– 4 = 96.83   96.8374 = 1.30 stores of do. 51–4– 3½ = 136.57    groceries 9–4– 6½ = 24.60    wood 1–8– 1½ = 3.75    servants 1–8– 0½ = 3.74    contingencies  4– 7½ = 0.64     99–15–11½ = 266.13  a month’s wages for servants as ante Dec. 31159. gave him order on J. Barnes for amount425.13  
            
            
              
                Joseph Daugherty for stable  utensils   1.77    forage 36.25  gave him order on J. Barnes for amt.38.02 
            
            
              
              J. Barnes is to remit 403.D. for me to Joseph Yznardi for wines. 
            
            
            
              
               2. 
              
              Gave order on J. Barnes in favr. T. Newton junr. for 28.D. for 4. barrels Hughes’s crab cyder to be sent to Monticello.
            
            
              
              Gave order on do. in favr. Saml. Quarrier 25.D. charity.
            
            
              
              8.
              
                Le Maire’s accts. Feb. 1.—6. provisions 31–12– = 84.27   84.2760 = 1.48  wood  1–17–6 =  5.  gave him order on J. Barnes for amt.33–9–6=89.27  
            
            
              
              Gave Joseph Daugherty order on J. Barnes for 9.25 for ice-carts.
            
            
              
              Gave in charity 3.D.
            
            
              
              Recd. of J. Barnes 10.D.
            
            
              
               9. 
              
              Gave order on J. Barnes in favr. Revd. Mr. Eaden in charity 50.D.
            
            
              
              Gave in charity 3.D.
            
            
              
               13. 
              
              Gave in charity 3.D.
            
            
              
               14. 
              
              Do. 3.D.
            
            
              
              Recd. of J. Barnes 10.D.
            
            
              
              15.
              
                  £    s d   Le Maire’s accts. Feb. 7—13.  Provisions 27–7–3  =  72.97  72.9768 = 1.07servts.18–9=2.50contingencies 7–1=.95 gave him order on J. Barnes for amount28–13–1=76.42  
            
            
              
                Joseph Daugherty for the  Sadler   11.75    smith 2.29    gave ord. on J. Barnes for  14.04  
            
            
              
               17. 
              
              Gave ord. on J. Barnes in favr. Wm. Duane for 25.31 for stationary.
            
            
              
               19. 
              
              Recd. of J. Barnes 10.D.
            
            
              
              Inclosed a 10.D. bank note to J. H. Craven for Wanshaw.
            
            
              
              22.
              
                Lemaire’s accts. Feb. 14—20.  provisions £34–3–7½  =  91.15  91.1568 = 1.34servts.9–4½=1.25contingencies 7–5–6=19.40 gave order on J. Barnes for amount41–18–6=111.80  
            
            
            
              
                Jos. Daugherty for  forage 34.42    contingencies   1.06  gave ord. on J. Barnes for35.48 
            
            
              Feb.
               22. 
              
              Gave in Charity 10.D.
            
            
              
               24. 
              
              Gave in charity 2.D.
            
            
              
              Gave Joseph Daugherty ord. on J. Barnes for 60.02 expences filling icehouse.
            
            
              
               27. 
              
              Recd. from J. B. 20.D. pd. for a watch key 2.5.
            
            
              
              Gave order on J. Barnes in favr. Chas. P. Polke in charity for 25 D.
            
            
              Mar.
               2. 
              
              Gave do. in favr. Edwd. Frithey for February 5.25.
            
            
              
                  £    Le Maire’s accts. Feb. 21—27. provisions 20–8–3  =  53.43 53.4341 = 1.30 + .31⅓ Alexa. wood1–13–9=4.50charcoal 242.b. 11–8–9=30.50servants9–4½=1.25contingencies12–2=1.62534–12–3=91.305 a month’s wages of servants as Ante Dec. 1.159. gave Lemaire order on J. Barnes for amount =250.305  
            
            
              
                Joseph Daugherty.  forage 1.60    addnal. exp. filling ice house  3.75    gave him order on J. Barnes for 5.35  
            
            
              
               5. 
              
              Gave in charity 1.D.
            
            
              
              7. 
              
              Paid for Connecticut Republican magazine 5.D. to wit 3⅓ years @ 1.5.
            
            
              
              8.
              
                Le Maire’s accts. Mar. 1—6Provisions69.16   69.1643 = 1.60 + .31⅓ Alexa.   stores of do.   12.25    wood 22.24    servants 2  gave him order on J. Barnes for105.65  
            
            
              
                Joseph Daugherty  smith 2.    shavings for ice house    0.25  gave order on J. Barnes for2.25 
            
          
          
          
            
                    
              Analysis of expenditures from Mar. 4. 1801. to Mar. 4. 1802.
               
            
            
              
              Secretary
              450.
              
              
              
            
            
              
              Provisions
              4504.
              84
              
              
            
            
              
              fuel
              690.
              88
              
              
            
            
              
              miscellanies
              295.
              82
              
              
            
            
              
              Servants
              2675.
              84
              
              
            
            
              
              Groceries (not wines)
              2003.
              71
              
              
            
            
              
              Wines
              2797.
              38
              
              
            
            
              
              Stable
              884.
              45
              
              
            
            
              
              Dress, sadlery &c.
              567.
              36
              
              
            
            
              
              charities 
              215.
              }
               
              978.
              20
              
              
            
            
              
              
              763.20 
              
              
            
            
              
              Contingencies
              557.
              81
              
              
            
            
              
              books & stationary
              391.
              30
              16,797.59 
              
            
            
              
              debts prior Mar.4.01. pd. 
              3917.
              59
              
              
            
            
              
              loans
              170.
              
              
              
            
            
              
              acquisitions
              4712.
              74
              
              
            
            
              
              building
              2076.
              29
              
              
            
            
              
              furniture
              545.
              48
              11,422.10 
              
            
            
              
              Monticello
              houshd. expences
              
              652.
              82
              
              
            
            
              
              plantation
              
              3,732.
              23
              4,385.05 
              
            
            
              
              family aids
              1,030.
              10
              1,030.10 
              
            
            
              
              
               33,634.
              84 
               33,634.84 
              
            
          
          
          
            
              Details of some of the general heads.
            
            
              Debts paid
               
               
              acquisitions
               
               
              building
               
               
              plantation.
               
            
            
              the Keys
              300.
              04
              
              
              lands
              1848.27
              
              
              Dinsmore
              430.
              18
              
              
              Lilly on acct.
              306.67
              
            
            
              Clarkson
              31.
              39
              
              
              carriages 
              1353.43
              
              
              Holmes
              53.
              50
              
              
              fish. molasses 
              311.14
              
            
            
              Short
              40.
              24
              
              
              horses
              1511.04
              
              
              Oldham
              70.
              17
              
              
              Corn
              1898.50
              
            
            
              Mrs. Carr
              38.
              
              
              
              
              4712.74
              
              
              Warnscher
              100.
              
              
              
              fodder
              157.30
              
            
            
              Oglesby Bacn.
              24.
              
              
              
              
              
              
              
              Chisholm
              15.
              
              
              
              horses
              216.66
              
            
            
              Lyle
              1000.
              
              
              
              
              
              
              
              Moran
              133.
              33
              
              
              taxes
              110.15
              
            
            
              Cary
              1000.
              
              
              
              
              
              
              
              J. Perry
              446.
              67
              
              
              small
              24.31
              
            
            
              Duke
              168.
              46
              
              
              
              
              
              
              R. Perry
              259.
              75
              
              
              laborers
              670. 
              
            
            
              Richardson
              188.
              50
              
              
              
              
              
              
              lime. gyps.
              23.
              60
              
              
              mill.
              37.50
              
            
            
              B. Clarke
              483.
              21
              
              
              
              
              
              
              Brand.
              104.
              25
              
              
              
              3732.23
              
            
            
              W. Brown & co.
              143.
              75
              
              
              
              
              
              
              Trump sashs.
              184.
              07
              
              
              
              
              
            
            
              Brown, Rives
              500.
              
              
              
              
              
              
              
              Donath. glass
              9.
              63
              
              
              
              
              
            
            
              
              3917.
              59
              
              
              furniture
              
              
              
              Andrews. ornms. 
              23.
              
              
              
              
              
              
            
            
              
              
              
              
              
              plated ware
              272.98
              
              
              Fontrs. haulg.
              80.
              
              
              
              
              
              
            
            
              
              
              
              
              
              chairs
              220.67
              
              
              small
              24.
              89
              
              
              
              
              
            
            
              
              
              
              
              
              lookg. glasses 
              24.  
              
              
              Ast. insurce.
              118.
              25
              
              
              
              
              
            
            
              
              
              
              
              
              prints &c.
              27.83
              
              
              
              2076.
              29
              
              
              
              
              
            
            
              
              
              
              
              
              
              545.48
              
              
              
              
              
              
              
              
              
              
            
          
          
          
            
              To approximate still nearer I should carry out Albemarle rents about
              
               1320.
            
            
               & set off against them  
              Necessaries for negroes & house in the stores, suppose abt. 
              800
              
            
            
              
              Corn furnished by Craven 100.B.
              250
              
            
            
              
              hhd. expences furnished by do. suppose
              270
              1320.
            
          
          
            
              
              The above expenditures have been met as follows.
            
            
              
                 Salary 25,000.   Tobacco 2,974.   Profits of nailery, suppose about 533.33   a debt contracted with J. Barnes 4361.    32,868.33   There is therefore error somewhere of    766.51 which probably proceeds from having set33,868.33 down the same article of expence twice in some cases, yet itis exact enough to give general ideas.  
            
            
              Mar.
               9. 
              
              Recieved of J. Barnes 20.D. also checks on bank US. for 590.72 + 220.50.
            
            
              
               10. 
              
              Inclosed the check of 590.72 to Yznardi to pay his bill of wines. 
            
            
              
              Inclosed the check of 220.50 to Henry Sheaff to pay him for wines. 
            
            
              
               12. 
              
              Gave Jos. Daugherty ord. on J. Barnes for 27.60 for corn.
            
            
              
              Subscribed 6. shares to the turnpike road on upper waters of Potomac in Virginia @ 50.D. each.
            
            
              
               13. 
              
              Gave ord. on J. Barnes in favr. Lucas for 25.D. charity for meetg. house for blacks.
            
            
              
              16.
              
                 £ sLe Maire’s accts. Mar. 7.—13.provisions 25–13 = 68.40   68.4051 = 1.34 + .31⅓ Alexa.  groceries 4–18–3 = 13.10    gave him order on J. Barnes for amt. 30–11–3 = 81.50   
            
            
              
              Desired Mr. Barnes to debit me 130.D. & credit G. Jefferson same sum, and wrote to G. Jefferson to debit J. Barnes 130.D. & credit me the same sum.
            
            
            
              
               18. 
              
              Gave in charity 3.D.
            
            
              
               19. 
              
              Do. 4.D. do. 4.D.
            
            
              
              Desired J. Barnes to furnish certain clothing for Bailey in charity amt. 11.80.
            
            
              
              22.
              
                Le Maire’s accts. Mar. 14—20.Provisions18–16–3½ = 50.167  50.16742 = 1.18 + .31⅓ Alexa. Apr. 26  servants 1–17–6 = 5.    contingencies 13–1½ = 1.75    Stores for Montico.  1–17–6 = 5.  gave him order on J. Barnes for amount23–4–5=61.92  
            
            
              
                Joseph Daugherty  20 C–2 qr.–12 lb. of hay       17.50    Ursula exp. of lying in 12.75  gave order on J. Barnes for30.25 
            
            
              
               23. 
              
              Subscribed to Revd. T. Davis for book of poems. 2. copies & paid 2.D. in part.
            
            
              
               26. 
              
              Gave in charity 3.D.
            
            
              
              29.
              
                Le Maire’s accounts.provisions82.14 Mar. 21—27.  82.1445 = 1.83 + .31⅓ servants1.25   contingencies 2. gave order on J. Barnes for85.39Joseph Daugherty the smith2.Stable contingencies.862.86ice house2.37 gave order on J. Barnes for5.23  
            
            
              
              Gave in charity 5.D.
            
            
              
              Gave Peter Lenox ord. on J. Barnes for 7.D. carpenter’s work for ice house & cheese.
            
            
              
               31. 
              
              Gave in charity 1.D.
            
            
              
              Gave in Charity 10.D.
            
            
              Apr.
               2. 
              
              Gave order on J. Barnes in favr. March for bookbinding 44.25.
            
            
              
                Gave ord. on J. Barnes in favr. Duane for  } for Aurora from    5.D. for TMRandolph   Jan. 1. 1802.     5.D. for Reuben Lindsay  to Jan. 1. 1803.   
            
            
            
              
              Recd. from J. Barnes 125.D.
            
            
              
              The first martin appears.
            
            
              
              3.
              
                 D    Inclosed to Gabriel Lilly  25. for 60. ℔ powder @ 2/6    29. = £14–10 for beef for Stewart & himself    20. for a cow for Stewart    51. to pay for timber sawed by J. Perry in Fluvanna    125.   
            
            
              
              5.
              
               £    s dLe Maire’s accounts Mar. 28—Apr. 4. Provisions22–4–8½ = 59.28   59.2849 = 1.21 servants 18–9 = 2.5    contingencies  5–2 = .70     23–8–8 = 62.48  a month’s wages of servants as ante Dec. 1.159. gave him ord. on J. Barnes for amount =221.48 
            
            
              
               7. 
              
              Gave order on J. Barnes for 50.D. charity in favour of the Revd. Mr. Parkinson towards a Baptist meeting house. 
            
            
              Apr.
               9. 
              
              Gave order on J. Barnes in favr. Alexander Martin for 2. years of the Baltimore American from 1801. Mar. 24. 14.D.
            
            
              
              Gave order on J. Barnes in favr. the Revd. Doctr. Smith towards rebuilding Princeton college 100.D.
            
            
              
               10. 
              
              Desired J. B. to remit to Dufief 25.75 for books.
            
            
              
              Wrote to Robertson & Brown to send Quarter cask dry Lisbon to Monticello & draw on J. Barnes for amt.
            
            
              
              11.
              
               Le Maire’s accounts. Apr. 5—11. Provisions20–18–4½ = 55.78   55.7829 = 1.92 Servants 9–4½ = 1.25    contingencies  1–10½ = .25   gave him order on J. Barnes for amt. =21–9–7½=57.28  
            
            
              
               14. 
              
              Recd. of J. Barnes 30.D.
            
            
              
               15. 
              
              Pd. Dr. Logan for Dickinson’s works 5.D.
            
            
              
              Gave in charity 5.D.
            
            
              
               17. 
              
              Gave Henry Ingle ord. on J. Barnes for 10.80 for writing box & wire.
            
            
            
              
              19.
              
               Le Maire’s accounts Apr. 12—18. Provisions20–18–6¼ = 55.80  55.8033 = 1.69  Stores of do.  21–14–3 = 57.90   gave ord. on J. Barnes for amount42–12–9¼113.70  
            
            
              
               21. 
              
              Gave in Charity 20.D.
            
            
              
               22. 
              
              Gave in charity 5.D.
            
            
              
               24. 
              
              Recd. of J. Barnes 5.D.
            
            
              
               25. 
              
              Inclosed to Jas. Dinsmore for Wanscher 10.D.
            
            
              
              Recd. of J. Barnes 20.D.
            
            
              
               26. 
              
              Gave in charity 4.D.
            
            
              
               Le Maire’s accts. 18—24. Apr. Provisions26–5–10 = 70.11  70.1145 = 1.55  Alexa. butcher do. Feb. 20—Mar. 26.  26–2–1 = 69.61    servts. 9–4 = 1.25   gave order on J. Barnes for amt.52–17–3=140.97  
            
            
              
                Joseph Daugherty’s accounts  forage 8.21    sadler & smith    2.33    servts. 1.75  gave order on J. Barnes for amt.12.29 
            
            
              
              Pd. Henfry on seeing his light 4.D. 
            
            
              
               27. 
              
              Gave in charity 5.D. pd. Andrews for 2 metop .50 gave charity 1.D.
            
            
              
               29. 
              
              Gave Jos. Daugherty ord. on J. Barnes for 27.50 for forage.
            
            
              May
               1. 
              
              Gave Davidson ord. on J. Barnes for 30.30 for 100. bush. coal.
            
            
              
              Gave Revd. D. Austin in charity ord. on J. Barnes for 20.D.
            
            
              
              3.
              
               Lemaire’s accounts Apr. 25—May 1. provisions £27–6–9 = 72.90  72.9038 = 1.91  wood 4–2–6 = 11.     31–9–3 = 83.90   a month’s wages of servts. as ante Dec. 1.159. gave him order on J. Barnes for amount242.90  
            
            
              
              Recd. of J. Barnes 290.10.
            
            
              
               4. 
              
              Gave in charity 3.D.
            
            
              
              Gave Christopher Severman ord. on J. Barnes for a month’s wages 14.D. in advance.
            
            
              
              Recd. of J. Barnes 94.90.
            
            
              
               5. 
              
              Pd. ferrge. & ferryment at George town 1.D.
            
            
              
              Lane’s (Ravensworth) oats .25.
            
            
            
              
               6. 
              
              Brown’s lodging &c. 4.125 vales .25.
            
            
              
              Elkrun church. Bronaugh’s breakft. &c. 2.D.
            
            
              
               7. 
              
              Strode’s vales .75 Herring’s servts. lodging &c. & horses 4.D.
            
            
              
              Orange C. H. Verdier’s dinner &c. 1.58.
            
            
              
               8. 
              
              Gordon’s lodging &c. 2.75 whole travellg. exp. amounting to 16.705.
            
            
              
              Arrived at Monticello.
            
            
              May
               9. 
              
              For Houshold exp. 16.D.
            
            
              
               11. 
              
              Pd. Anthony Giannini for planting grape vines from Legaux 1.D.
            
            
              
              Pd. my sister Carr by the hands of D. Carr £50. principal = 166.67 + 18.33 int. = 185.D. which with £100. Sam Carr is to recieve from J. Barnes on her order repays the £150. ante 99. Oct. 11. & 1800. Nov. 22 which was to be invested in stock for her.
            
            
              
               12. 
              
              On settlement of Gabriel Lilly’s account to this day, the balance is £3–8–4 in my favor.
            
            
              
              Note we had cherries ripe May 9. peas the 12th. strawberries the 14th.
            
            
              
               14. 
              
              Gave a written assumpsit to Hancock Allen to pay him next October £32–5 for John Perry.
            
            
              
               15. 
              
              Pd.  Madox for Moran 12.D.
            
            
              
               16. 
              
              Pd. small exp. 3.425.
            
            
              
              On settlement with James Oldham, to Apr. 13. 1802. when his first year ended there was due to him then 232.40 which he chuses should lie on my hands. I promised to settle interest on it as I do on Dinsmore’s.
            
            
              
               18. 
              
              Pd. Gabriel Lilly for Beck for portage from Columbia 3.D.
            
            
            
              
              Pd. Anderson Rowe for bringing up groceries and 8. faggots of hoop & 30. do. of nail rod from Richmd. 21.20.
            
            
              
              Pd. expences at Charlottesville .50.
            
            
              
               20. 
              
              Pd. Mrs. Sneed 10.D.
            
            
              
              Pd. expences at Charlottesville .75.
            
            
              
              Recd. from Colo. Coles £10–1–10 in full for nails.
            
            
              
              Settled with Wanscher & paid him 33.40. Balance of 100.D. still due. 
            
            
              
               22. 
              
              Settled with Craven Peyton balance due him 131.47.
            
            
              
               24. 
              
              Pd. Richd. Beck for transportn. from Columbia £4–0–5.
            
            
              
               25. 
              
              Settled with John H. Craven balce. due me £101–12–6.
            
            
              
              Recd. from Joseph Price for rent for 1801. 8. Doll. in full.
            
            
              
              Settled with Reuben Perry & pd. him in full £7–6.
            
            
              
               26. 
              
              Recd. from Dr. Wardlaw 100.D. to be paid to Mrs. Jackson.
            
            
              
              Pd. small exp. 3.D.
            
            
              
              Paid Do. 8.D.
            
            
              
               27. 
              
              Agreed to pay for Doctr. Wardlaw to Mrs. Jackson in Philada. before June 15. 100.D. more, for which he will answer my orders here.
            
            
              
              Pd. William Maddox for Joseph Moran 80.D. and gave him an order on Doctr. Wardlaw for 70.D. more.
            
            
              
              Gave John Perry an order on Doctr. Wardlaw for 30.D.
            
            
              
              Left with Gabriel Lilly 70.D. and gave him Shackleford’s order on Richd. Anderson for 46.45 to pay Fontrees 36.67 & Price 80.33 for waggoning which being for rent credit Mr. Short for it. 
            
            
              
              Charge Chisolm 3. bush. corn @ 15/.
            
            
              
              Gordon’s. pd. dinner &c. 2.25.
            
            
              
               28. 
              
              Mr. Madison’s vales .5.
            
            
              
              Orange C. H. servants lodging &c. 1.125.
            
            
              
              Stevensburg dinner 2.
            
            
              
               29. 
              
              Strode’s vales .25.
            
            
              
              Herring’s servants, horses, & arrears 8.25.
            
            
              
                Elkrun church  breakfast 1.5.    mending wheel .25.   
            
            
              
               30. 
              
              Brown’s dinner & lodging 3.925.
            
            
              
              George town ferrge. & ferrymen 1.125 total travelling 21.175.
            
            
            
              May
              31.
              
               £ DLemaire’s accts. May 2—8.    Provisions26–18–2 = 71.72  71.7245 = 1.60  stores of do.2–7–9 = 6.41     contingencies 5–6–7 = 14.20     34–12–6 = 92.33 May 9—29.Provisions27–10–0=73.42Stores9–4=1.24servants2–13–3=7.10 8. servts. × 3. weeks =contingencies3–18–4=10.45  73.4224 = 3.06 per week, each. 34–11–7=92.21  
            
            
              June
               1. 
              
              Recd. of J. Barnes 30.D.
            
            
              
               2. 
              
              Gave in Charity 20.D.
            
            
              
               3. 
              
              Gave in charity 4.D.
            
            
              
              4.
              
                Gave Le Maire an order on J. Barnes as above for  184.54  and for the servants to the 4th.138.322.54  
            
            
              
              Note William Fitzjames is in the place of John Kramer from May 15. Christopher Severman & his wife are no longer in my service after this day.
            
            
              
               6. 
              
              Recieved of J. Barnes 100.D.
            
            
              
              My second pipe of Madeira is out this day. Broached Nov. 3. Has lasted 6. months.
            
            
              
              Pd.  Morse in advance for 1. year of a paper to be publd. Savanna 6.D. 
            
            
              
               7. 
              
              Repaid John price of a horse shoe on the road .25.
            
            
              
              Gave Isaac Norris ord. on J. Barnes for 6.50 for repairing cheese hoop.
            
            
              
              8.
              
               Le Maire’s accts. May 30—June 5. Provisions24–8–8 = 65.15  65.1525 = 2.60  servts. 11–3 = 1.50    fuel 1–4–4½ = 3.25    contingencies  6–18–9 = 18.50  gave order on J. Barnes for amount =33–3–0=88.40  
            
            
              
              Desired J. Barnes to remit to Christopher Severman 20.D. in charity.
            
            
              
              Recieved from J. Barnes 40.D.
            
            
              
              Inclosed to Craven Peyton 140.D. in bank bills for balance of May 22.
            
            
              
               11. 
              
              Recieved the Manifests of my crop of tobo. of last year at Poplar forest.
            
            
            
              
                   nett    P.F. No.   359 150 1515   T.I.  360.  150 1631.     941. 140 1410.     945 145 1551.    1152 140 1578    1153. 140 1686.    1154. 133 1562.    1155. 133 1569.    1194 140 1796    1195 140 1559.    1200. 140 1568.    1201. 140. 1154      18,466     112 is 1,539 ℔ average of which 113. belongs to an overseer18,353  
            
            
              
               13. 
              
              Recd. of J. Barnes 15.D. charity 1.D.
            
            
              
              14.
              
               £     s  d Le Maire’s accts. June 6—12.  Provisions 20–1– 7  =  53.55    59.6033 = 1.8 173 ℔ butcher’s meat  Contingencies  2–5– 4½ = 6.05   gave order on J. Barnes for amount =22–6–11½=59.60  
            
            
              
               16. 
              
              Charity 3.D. Charity 10.D.
            
            
              
               17. 
              
              Gave order on J. Barnes for 8.D. for enlarging cheese hoop—charity 2.D.
            
            
              
               19. 
              
              Charity 1.D.
            
            
              
              21.
              
               £ Le Maire’s accts. June 13—19. Provisions 25–0–6½ = 66.74  66.7428 = 2.38 meat 170. ℔  wood 1–13–9 = 4.50   gave him ord. on J. Barnes for26–14–3½=71.24  
            
            
              
                Joseph Daugherty  forage 14.50    servts. 8.    stable conting.   0.50    other conting. 1.  gave him ord. on J. Barnes for24. 
            
            
              
              A view of the consumption of butcher’s meat from Sep. 6. 1801. to June 12. 1802.
            
          
          
            
              
              
               ℔
               
              
              
              
              ℔
               
              
            
            
              1801. 
              Sep. 6—30. 
              419.
              
              25.
               
              days is 
              17.
              
              per day for 11. servants. no masters
            
            
              
              Oct. 1—Dec. 5.
              2361.
              
              61.
              
              days is
              38¾
              
              
            
            
              
              
              
              
              
              
              deduct
              18.
              
              per day for 11. servts.
            
            
              
              
              
              
              
              
              
              20¾
              
              for the masters
            
            
            
              
              Dec. 6—May. 1.
              6246.
              
              152.
              
              days is
              41.
              
              per day
            
            
              
              
              
              
              
              
              deduct
              18.
              
              per day for 11. servts.
            
            
              
              
              
              
              
              
              
              23.
              
              for the masters.
            
            
              
              May 2—7.
              212.
              
              6.
              
              days is
              35½
              
              per day
            
            
              
              
              
              
              
              
              deduct
              15.
              
              for 9 servts.
            
            
              
              
              
              
              
              
              
              20½
              
              for the masters.
            
            
              
              May 8.—29.
              357.
              
              22.
              
              days is
              16¼
              
              per day for 9 servts. or 1⅔ each. no masters
            
            
              
              May 30—June 12.
              375.
              
              14.
              
              days is
              26¾
              
              
            
            
              
              
              
              
              
              
              deduct
              18.
              
              for 11. servts.
            
            
              
              
              
              
              
              
              
               8¾
              
              for masters
            
          
          
            
              June
               21. 
              
              Gave order on J. Barnes in favr. Thos. Carpenter for
            
            
              
                 amt. of his acct. to Apr. 26. 42.25 D. viz.  for myself 34.50    for servts.  7.75  42.25   
            
            
              
               23. 
              
              Gave ord. on J. Barnes in favr. P. Lenox for flooring of stable 23.D.
            
            
              
              Gave in charity 1.D.
            
            
              
              Gave ord. on J. Barnes in favr. Frithey 5.75.
            
            
              
               24. 
              
              Gave do. favr. G. Walker 6. for a book pd. drayage .25.
            
            
              
               25. 
              
              Charity 5.D. recd. of J. Barnes 25.D.
            
            
              
               27. 
              
              Pd. ferrge. to & from the Carrs .685.
            
            
              
              28.
              
               £ Le Maire’s accts. June 20—26.Provisions 26–13–10½ = 71.18  71.1838 = 1.87 meat 221. ℔    Wood 11– 3 = 1.50   gave ord. on J. Barnes for amt.27–5– 1½=72.68  
            
            
              
                Daugherty’s accts. 100. bush.  coal 27.    forage 15.86    farriery   4.875    servts. 8.000  gave ord. on J. Barnes for55.735 
            
            
              July
               2. 
              
              Gave order on J. Barnes in favr. Sprogell for 205.80 D. for 814. bushels of coal, say 203.50.
            
            
              
               3. 
              
              Gave in charity 1.D.
            
            
              
              Paid S. Carr for a feather hat 6.D. recd. of J. Barnes .50 cents.
            
            
              
              5.
              
               Le Maire’s accts. June 27.—July 3. provisions18–17–1 = 50.28  50.2833 = 1.52  stores of do.  10–16–9 = 28.90   meat 209. ℔   wood 4– 1–7 = 10.88    wine 3– 7–6 = 9. contingens.8–4=1.1137–11–3=100.17 Servants wages for June143. gave him ord. on J. Barnes for243.17  
            
            
              
                The servants wages are  Lemaire    30    Julien    25    Daugherty 14  +  2.  16    FitzJames 12 + 2. 14    Abr. Gaulding 12 + 2 14    Noel 12 + 2 14    John Freeman drink     2 + 8. paid by Mr. Barnes    Jack 8 + 2 10.    Mrs. Daugherty 8 + 1 9.    washg. woman 6 + 1 7    Ursula    2        143.  
            
            
              
              Gave Christopher in charity 10.D.
            
            
              
              Gave in Charity 5.D.
            
            
              
               6. 
              
              Gave ord. on J. Barnes to pay 16.D. to Alexr. Wilson for Martin Wanscher.
            
            
              
              Recd. of J. Barnes 400.D.
            
            
              
              Inclosed to Wm. Maddox through TMRandolph 400.
            
            
              July
               11. 
              
              Pd. ferrge. &c. at Geo. T. and at Alexander’s 1.125.
            
            
              
              Subscribed to the Wilmington academy 100.D.
            
            
              
              12.
              
                Joseph Daugherty accts. Blount for sadlery  2.08  Minchin boot straps for myself 3.    Dean repairg. hat for myself 1.25 4.25    Ardery. portage of Ursula’s trunk .75  gave him order on J. Barnes7.08  
            
            
              
               Lemaire’s accts. July 4—11.Provisions £27– 7–2½ = 72.96  72.9634 = 2.146 216 ℔ meat.   servts. 9–4½ = 1.25   gave him order on J. Barnes for27–16–7=74.21 
            
            
              
              Recd. of J. Barnes 25 D.
            
            
              
               13. 
              
              Gave George Andrews ord. on J. Barnes for 25.07 for composition ornaments.
            
            
              
              Gave Joseph Daugherty order on J. Barnes for 20.D. for the man who is to carry P. Carr’s carriage & Ursula.
            
            
              
              Pd. expences going to see the Mud-scoop work 1.19. 
            
            
              
               14. 
              
              Gave in Charity 20.D.
            
            
              
               15. 
              
              Recieved of J. Barnes in gold 100.D.
            
            
              
               17. 
              
              Pd. Parks & co. advance for the Olio 2.5.
            
            
            
              
              Gave ord. on J. Barnes in favr. Sam Carr for 48.D. for 12 bar. fish.
            
            
              
               18. 
              
              Recd. of J. Barnes 10.D.
            
            
              
               19. 
              
              Lemaire’s accounts July 12—18. Provisions £22–8 = 59.73. 59.7340 = 1.5 181. ℔ butcher’s meat.
            
            
              
              gave him an order on J. Barnes for 59.73.
            
            
              
               20. 
              
              Gave Edwd. Frithey ord. on Mr. Barnes for 5.5.
            
            
              
              Desired Mr. Barnes to remit 45.D. to Mrs. Jackson for Dr. Wardlaw.
            
            
              
              Desired him also to remit 200.D. to Gibson & Jefferson for me.
            
            
              
              Recieved of J. Barnes 30.D.
            
            
              
              Inclosed to Govr. Monroe for Genl. Lawson in charity 30.D.
            
            
              
              Recieved of J. Barnes 30.D.—paid Capt. Lewis on account 30.D.
            
            
              
              Gave order on J. Barnes in favr. Wilson Bryan for a model (abt. 20) and for blinds and book presses &c. in the whole 69.94. 
            
            
              
               21. 
              
              Paid pontage .70.
            
            
              
              Great falls. Myer’s breakft. 2.83.
            
            
              
              Williams’s dinner 2.5.
            
            
              
              Goose creek pontage .30.
            
            
              
               22. 
              
              Mason’s vales .5.
            
            
              
              23.
              
                Lacy’s  lodging 4.    vales .5.   
            
            
              
              Barnet’s breakfast & wine 2.67.
            
            
              
              Wykoff’s dinner 1.167 vales .2.
            
            
              
               24. 
              
              Strode’s vales .50.
            
            
              
              Herring’s servants & horses 2.5 vales .5.
            
            
              
                Orange C. H.  Verdier’s breakfast 2.167 vales .5.    mending wheel .5.  
            
            
            
              
              25.
              
                 Gordon’s  dinner, lodging 6.75.    vales .25 whole exp. 28.13.    
            
            
              
              Cash in hand 86.7.
            
            
              
               26. 
              
              Houshold exp. 12.
            
            
              
               29. 
              
              Small exp. 5.
            
            
              
              Recd. from Cashier of bank of Pensva. a bill of 300.D. for Genl. Kosciuzko which I immediately inclosed to J. Barnes.
            
            
              
               30. 
              
              Pd. Mr. Lilly for small houshold expences 15.08.
            
            
              Aug.
               1. 
              
              Pd. small exp. 5.D.
            
            
              
               2. 
              
              Pd. Hugh Chisolm on acct. 10.D.
            
            
              
               3. 
              
              Recd. of Clifton Rhodes for nails 14.D.
            
            
              
              Exp. at Charlottesville .25.
            
            
              
               7. 
              
              Small exp. 5.D.
            
            
              Aug.
               9. 
              
              Small exp. 5.D. gave Jerry to pay tooth drawer .5.
            
            
              
               10. 
              
              Gave in charity 4.D.
            
            
              
               14. 
              
              Sent by Orange to Jesse Moore 9/ for ferrge. of plank from Snowden.
            
            
              
               20. 
              
              Gave order on Gibson & Jefferson in favr. John B. Magruder 104.54 D. for plank.
            
            
              
               22. 
              
              Gave vales at Castlehill 1.5 hhd. exp. 5.D.
            
            
              
              Small exp. 4.D.
            
            
              
              23.
              
                D. I am to pay Joel Yancey for Hugh Chisolm30.   for Dr. Bache on acct. of John Perry to whom I charge it 41.67   for my own tax on 1712. as. land in Fredericksville  8.88   for cash which I now recieve of him 100.    180.55   
            
            
              
              24.
              
                Paid Gabriel Lilly  for Isaac Miller for waggoning 24.D.    for Richd. Price for do. 27.60.  
            
            
              
              Lent Gabriel Lilly 10.D.
            
            
              
              Charge Mattox 72½ bush. lime from Bran on my acct.  also a spade broke 2.D.
            
            
              
              Pd. Richd. Mooney for groceries &c. from Washington & bacon from Richmd. brot. up in July 32.5.
            
            
              
              Pd. John Perry on acct. 12.D.
            
            
              
               27. 
              
              Gave in charity 5.D.
            
            
              
               29. 
              
              Small exp. 5.D.
            
            
              
               30. 
              
              Recd. back by Gabr. Lilly the 9/ sent to Jesse More ante Aug. 14.
            
            
              
              Wm. Clarkson is to pay his balance of £28–9–9½ for nails to Joel Yancey for me.
            
            
            
              Sep.
               6. 
              
              Pd. small exp. 5.D.
            
            
              
              John Key claims £2–7–6 attendg. as witness v. Gatewood in 1788.
            
            
              
               7. 
              
              Recd. by Gabr. Lilly from Francis Taliaferro 200.D. to be replaced in Richmond.
            
            
              
              Sent Randolph Jefferson 40.D.
            
            
              
              Paid Wm. Mattox £39–19–6 on account = 133.25.
            
            
              
              Settled with Joseph Morin & Wm. Mattox for the stone work of the offices & the Nail house 784.13 perch coming to £548–4–1. and I owe them a balance of £254–7–11 = 848 D. I gave my notes to Richard Price & John Peyton to pay each of them 50.D. in the 1st. week of Oct. & I am to remit 100.D. at same time to Gibson & Jefferson and 200.D. the 1st. week of every month after till the whole is paid.
            
            
              
              Paid Wanscher in account 14.D.
            
            
              
               8. 
              
              Inclosed to Jefferson & Gibson the manifests of my tobo. of 1801. to wit 18,466. ℔ as entered ante June 11. to be sold.
            
            
              
               9. 
              
              Gave in Charity 10.D.
            
            
              
               13. 
              
              Pd. Wormley for portage 1.D.
            
            
              
               15. 
              
              Exp. at Charlville. .25.
            
            
              
               16. 
              
              Do. .25.
            
            
              
              Gave order on G. Jefferson in favr. Burgess Griffin 79.69 taxes for Bedford.
            
            
              
              Recd. of Joel Yancey 110.D. to be pd. in Richmd. as ante Aug. 23.
            
            
              
              Pd. Samuel Dyer for Wm. Moon 27.16 for bacon.
            
            
              Sep.
               16. 
              
              Pd. Martin Wanscher on acct. 14.D. entd. Sep. 7.
            
            
              
              Pd. James Oldham on acct. 20.D.
            
            
              
              Pd. Michael Hope for 96.f. of flagging @ 3d for quarrying & 1/6 for cutting & laying 28.50.
            
            
              
               18. 
              
              Gave order on Wm. Clarkson in favr. Joel Yancey for 94.96 D. for nails furnished him.
            
            
              
              Pd. houshold exp. 5.D.
            
            
            
              
               19. 
              
              On settlement with J. H. Craven three articles, to wit
            
            
              
               Cr. by Mr. Dawson    40–7–0 = 134.50by waggoning45–6–0=151.by Maddox’s order16–8–9=54.78102–1–9overpay his corrected balance of101–10–2½balance due him over rent of 1801. 11–6½  
            
            
              
               20. 
              
              G. Lilly has purchased a horse of J. H. Craven for me for £40. I now give him an order on F. Taliaferro for £10 the balance to go towards rent of 1802.
            
            
              
              Pd. houshd. exp. 5.D.
            
            
              
              Settled with Hugh Chisolm to this day, and the balance due him is 210.75 D.
            
            
              
               21. 
              
              Gave order on Gibson & Jefferson in favor Randolph Jefferson for 60.D.
            
            
              
               22. 
              
              Gave in charity 2.D.
            
            
              
               24. 
              
              Desired J. Barnes to pay Lanham for James Oldham his note with interest & costs amounting to between 90. & 100.D.
            
            
              
              Recd. of Joel Yancey 125.50 D. and gave him an order on Gibson & Jefferson for 321.09 D. being the exact balance between us.
            
            
              
               25. 
              
               Settled with F. Taliaferro as followsD Cash ante Sep. 7.200.order favr. Craven ante Sep. 20.33.33 my  taxes in St. Anne’s 52.33    tickets for J. Wayles 8.66. myself 2.80      11. 66 tax for Hardware limestone lands.80W. Short’s taxes 10.24 ticket 1.0411.28gave him order on Gibson & Jefferson for      309.40 
            
            
              
              Pd. for a pamphlet 1.
            
            
              
              Pd. John Perry on account 15.D.
            
            
              
               26. 
              
              Gave Jame Hubbard & Cary for burning coal 4.D.
            
            
              
              Sent to Catlet for butter 2.D.
            
            
              
               29. 
              
              Vales at Enniscorthey .5.
            
            
              
              Pd. Wanscher on account 10.D.
            
            
              
               30. 
              
              On settlement with Gabriel Lilly balance due me is 5/1. Note in his account he credits me the following rents which he has recieved from W. Short’s tenants.
            
            
              
                 Shackleford ante May 27.  13–8–8   Lively for 1801 6–14–0   Spiers for do. 15–4–11    35–7–7   
            
            
              
              Pd. Gabr. Lilly £7–4–9 for Bradburn, Gilliam, Huckstept & Granger.
            
            
              
              On settlement with J. Perry I owe him £100–1–3½.
            
            
              
              Fitz began to work June 9. Allow him 12.D. pr. month.
            
            
              
              Drew on Gibson & Jefferson at 10. days sight in favr. David Isaacs for 48.81 for meats.
            
            
              
              I am to pay James Dinsmore for John Perry 13.50.
            
            
              Oct.
               1. 
              
              Gave Joe for work .50 gave in Charity 16.D.
            
            
              
              Gave Maria to pay small accounts of hhd. exp. 18.5.
            
            
              
              Left with Gabr. Lilly for Gamble for sawyers 20. for Davy Bowles exp. to Washington 9.33.
            
            
              
              Gave note to Rives & co. for £36. payable Oct. 1. 1803. for a horse.
            
            
              
               2. 
              
              Pd. dinner, lodging &c. at Gordon’s 5.50 + .25.
            
            
              
              Orange C. H. Veridier. breakft. 1.83.
            
            
              
              Stevensbg. dinner 1.67 + .25.
            
            
              
               3. 
              
              Herring’s 2.50 + .25.
            
            
              
              Elkrun church breakft. 1.83 + .25.
            
            
              
               4. 
              
              Brown’s dinner lodgg. &c. 4.29 + .25.
            
            
              
              Fairfx. C. H. breakft. 1.50 + .25.
            
            
              
              George town ferriage 1. + .50 whole exp. 22.12.
            
            
              
              Cash in hand 12.5.
            
            
              
               5. 
              
              Recieved from J. Barnes 1200.D.
            
            
              
              Inclosed the same 1200.D. to Gibson & Jefferson, towards covering the following draughts on them, to wit
            
            
              
                 Aug.  20.  Magruder 104.54   Sep. 16. Griffin 79.69    21. R. Jefferson 60.    24. Yancey 321.09    25. Taliaferro 309.40    30. Isaacs 48.81      923.53   also 2. draughts in favr.  Ben. Brown  285.83 Thos. Wells133.33  
            
            
            
              
              which last two are this day made and inclosed to Brown and Wells in full paiment for the lands bought of them. 
            
            
              
              G. Jefferson has sold my tobo. ante June 11. 18,353 to Jackson & Wharton of Philada. @ 5½ D. cash = 1009.415. Deducting charges it leaves clear £298–11–10 = 995.30.
            
            
              
              6.
              
               Le Maire’s accts. July 18—Oct. 2Provisions106–13– 3 = 284.44  which for 10. servts. is 28.7 per   fuel 0–13– 1½ = 1.75    week or 2.87 per head weekly servts. 0–7– 6 = 1.    contingencies  4–14– 1 = 12.54 112–7–11=299.73 Servants wages for September141. gave him an order on J. Barnes for440.73  
            
            
              
              Note Barnes had pd. him the servts. wages for July & Aug.
            
            
              
              Recd. from J. Barnes 30.D.
            
            
              
              Pd. for Hirty’s 2d. volume 2.D.
            
            
              
               7. 
              
              Gave order on J. Barnes in favor of Davy Bowles as follows
            
            
              
                 for his own hire 9 days 9.   for a horse do. 6.75   for his expences back 8.   for Mr. Lilly for the sawyers   20.    43.75   
            
            
              
              Gave order on J. Barnes in favr. R. Claiborne in charity 50.D.
            
            
              
              Gave in charity 5.D.
            
            
              
              Gave ord. on Gibson & Jefferson in favr. Martin Dawson for Brown Rives & co. for 1000.D.
            
            
              
               8. 
              
              Paid for a book 1.D.
            
            
              
               10. 
              
              Thos. Wells has retd. the order for 133.33 ante Oct. 5. having himself previously drawn on me in favor of  Norris.
            
            
              
               11. 
              
              Gave D. C. Brent ord. on Barnes 30.D. charity for Parsons. 
            
            
            
              Oct.
              12.
              
               £  Lemaire’s accts. Oct. 3—9.  Provisions20–5   =  54    5413 = 4.15  meat 114 ℔ servts.1–18– 9 = 5.16    vegetables 4.92  contingents. 11¼ = .125  gave ord. on J. Barnes for22–4– 8¼=59.29  
            
            
              
              Joseph Daugherty’s accounts forage      9.50farrier4.conting..6214.12 pd. by him to Geo. Blagden 2. marble plinths  3.50 gave him order on J. Barnes for17.62
            
            
              
               13. 
              
              Gave ord. on J. Barnes in favr. Willett for oats 23.20.
            
            
              
              Do. in favr. Thos. Monroe for Capt. Lewis 14.68.
            
            
              
               14. 
              
              Gave in charity 2.D.
            
            
              
               17. 
              
              Gave ord. on J. Barnes in favr. Cole stagedriver breakg. horse 10.D.
            
            
              
              Gave in Charity 20.D.
            
            
              
               18. 
              
              Recd. of J. Barnes 100.D.
            
            
              
              Inclosed 100.D. to my daur. Randolph for travelling expences. 
            
            
              
               19. 
              
              Recd. of J. Barnes 15.D. gave in charity 10.D.
            
            
              
               20. 
              
              Gave in charity 5.D. do. 5.D.
            
            
              
              Gave ord. on J. Barnes in favr. Revd. Mr. Baulch 75.D. in charity.
            
            
              
               Le Maire’s accts. Oct. 11—16.Provisions£16– 3–6  = 43.14  43.1414 = 3.08   meat 142. ℔ Stores of do. 34–17–6 = 93.    vegetables 3.27  servts.1– 0–5 = 2.72   gave him order on J. Barnes for138.86  
            
            
              
               22. 
              
              Gave Matthew C. Groves ord. on J. Barnes for 10.D. charity.
            
            
              
               24. 
              
              Recd. of J. Barnes 30.D.
            
            
              
              Lent Capt. Lewis 20.D.
            
            
            
              
               25. 
              
              Gave in charity 1.D.—do. 1.D.
            
            
              
              Desired J. Barnes to pay John Oakley 100.D. my subscription for deepening the bed of Potomac to Geo. Town. 
            
            
              
              26.
              
               Le Maire’s accts. Oct. 17—23.Provisions31– 6–2 = 83.50  83.5057 = 1.46  meat 285 ℔servts. 11–8½ = 1.54    vegetables 5.36 contingencies  2–9 = .37   gave him order on J. Barnes for32– 0–7½85.41  
            
            
              
               28. 
              
              Gave charity 1.D.
            
            
              
               31. 
              
              Do. 1.D. The first white frost this morning.
            
            
              Nov.
               1. 
              
              Inclosed to Dr. Wm. Bache an ord. on Gibson & Jefferson for 143.33 of which 33.33 are for Polly Carr towards hire of her negro.
            
            
              
              Gave Thos. Carpenter ord. on J. Barnes for 165.D. his acct.
            
            
              
              Gave Martin Wanscher ord. on do. for 30.D. on acct.
            
            
              
              This morning we have the first ice. The thermometer at 34°.
            
            
              
               4. 
              
              This is the first morning the thermom. is below 32°. viz. at 29°.
            
            
              
              Gave Frithey ord. on J. Barnes for 5.25.
            
            
              
              5.
              
              Le Maire’s accts. Oct. 24—30.Provisions51.74 = 19–8–0 51.7426 = 1.99 meat 145. ℔Contingencies 3.24=1–4–4vegetables 1.16  Servants wages to Nov. 4.143. gave order on J. Barnes for197.98 
            
            
              
              8.
              
              LeMaire’s accts. Oct. 31—Nov. 6. Provisions64.28 64.2835 = 1.83  meat 172. ℔contingencies.74vegetables 2.40 houshold & kitchen furniture 48.275 gave ord. on J. Barnes for113.295
            
            
              
              Gave Daugherty ord. on J. Barnes for 13.D. for hay.
            
            
              Nov.
               8. 
              
              Recieved of J. Barnes 20.D.
            
            
              
              Recieved of do. 830.D.
            
            
              
               9. 
              
              Inclosed to Gabriel Lilly 685. Dollars to be paid as follows.
            
            
              
                to  Mr. Price of Milton  100.} for Moran. ante Sep. 7.    John Peyton 50.    Hancock Allen 107.47  for J. Perry. ante May 14.    John Perry 108.87    Benjamin Brown 319.16 instead of ante Oct. 5.     685.50   
            
            
              
              Inclosed to Gibson & Jefferson 150. Dollars.
            
            
            
              
                Drew on them in favor of  John Rogers for   43.91.    Joseph Moran 200.   
            
            
              
               13. 
              
              Recd. of J. Barnes 40.D.
            
            
              
              Inclosed to Martin Wanscher 40.D.
            
            
              
               14. 
              
              Gave in charity 2.D.
            
            
              
               15. 
              
              Paid Martin Wanscher 3.75 and took in settlemt. of Sep. 1802.
            
            
              
                Daugherty’s accts.  provender 4.20    Sadler 3.49    Smith 2.475    utensils 1.58    amt. stable exp. = 11.745    flower pots & trowel     1.36  gave him order on J. Barnes13.105 
            
            
              
              16.
              
                Lemaire’s accts. Nov. 7—13.Provisions81.73  81.7348 = 1.70  meat 197. ℔ 140. b. charcoal   19.    vegetab. 4.36   contingenc..37   gave him order on J. Barnes for101.10  
            
            
              
              Gave Capt. Lewis ord. on J. Barnes for 40.D. for travellg. expences.
            
            
              
              Gave Mr. Dearborne ord. on J. Barnes for 12.75 for a steelyard.
            
            
              
               17. 
              
              Gave in charity 5.D.—19. Gave do. 2.D.
            
            
              
               20. 
              
              Recd. from J. Barnes 40.D.
            
            
              
              Sent Mrs. Madison for 2. wigs 38.D.
            
            
              
               21. 
              
              Recd. back from Capt. Lewis .50 of the money ante Nov. 16.
            
            
              
               22. 
              
              Assumed to J. W. Eppes to be paid in March the following sums
            
            
              
                 for Gabriel Lilly for his wages of 1802.     £40   for do. for the hire of Austin for 1802. £20   for John Perry on account £60    £120 . = 400.D.   
            
            
              
              Gave in charity 2.D.
            
            
              
              Gave Mr. Barney order on J. Barnes for 50.D. carriage & horses to Strode’s.
            
            
            
              
              23.
              
               Lemaire’s accts. Nov. 7—13.Provns.74.31  74.3148 = 1.55  meat 179. ℔ Wine 18. bottles   9.    vegetables 7.67   Servts.4.37     furniture3.25 contingencies3.30 gave him order on J. Barnes for94.23  
            
            
              
              Gave Joseph Daugherty ord. on J. Barnes for 25.80 for oats.
            
            
              
               25. 
              
              Pd. for 1. doz. glass pens 1.5.
            
            
              
               26. 
              
              Gave Genl. Dearborne ord. on J. Barnes for 23.D. transportn. cheese.
            
            
              
               27. 
              
              Paid ferrge. &c. George town 4.D.
            
            
              
               29. 
              
              Gave  Bromley ord. on J. Barnes for 50.D. subscription market house. 
            
            
              
              Gave  Stille ord. on J. Barnes for 15.D. subscription to balls.
            
            
              
               30. 
              
               Lemaire’s accounts Nov. 21—27. Provisions 135.03.135.0373 = 1.85 meat 306 ℔ vegetables & stores of do. 9.78gave him an order on J. Barnes for 135.03.   
            
            
              
              Paid at the races 2.D.
            
            
              Dec.
               1. 
              
              Paid at the races .25 c.
            
            
              
              Desired Gibson & Jefferson to send 25.D. to Derieux in charity.
            
            
              
               4. 
              
              Gave in charity 1.D.
            
            
              
              Recd. from J. Barnes 30.D.
            
            
              
              Inclosed to Martin Wanscher on acct. 30.D.
            
            
              
              6.
              
                LeMaire’s accounts. Nov. 28—Dec. 4. Provisions  85.28  meat 144. ℔ veg. 4.49 85.2851 = 1.67 Servts. wages 143. gave him order on J. Barnes for228.28  
            
            
              
              Recieved from J. Barnes 500.D. cash and 186.22 check on bank US.
            
            
              
               7. 
              
              Inclosed the check of 186.22 to Benjamin Jones of the late house of Roberts & Jones.
            
            
              
              Inclosed to Gabriel Lilly 150.D. in part paiment for corn bot. of the Lewises.
            
            
            
              
              Inclosed to Gibson & Jefferson 350.D.
            
            
              
                Drew on Gibson & Jefferson for  200.D. in favr. Joseph Moran.    150.D. in favr. of Myers, for Dyer for J. Perry.   
            
            
              
              Gave ord. on J. Barnes for 48.67 in favr. Peter Lenox for building shed.
            
            
              
               9. 
              
              Gave ord. on J. Barnes in favor of Mr. Tobine in charity 10.D.
            
            
              
              Recd. of J. Barnes 35.D.
            
            
              
              Gave Patsy 3.D. Jefferson 1.D.
            
            
              
               11. 
              
              Recd. of J. Barnes 40.D. gave Patsy 20.D. Maria 20.D.
            
            
              
               12. 
              
              Gave in Charity 20.D.
            
            
              
              13.
              
               £  s dLemaire’s accts. Dec. 5—11.Provisions40–7–7 = 107.68  315. ℔ meat.  Servants 1–17–6 = 5.    vegetab. 6.62 107.6878 = 1.38  Charcoal 30.b. 1–10–0 = 4.    Contingencies  6–1–3 = 16.16  gave him order on J. Barnes for49–16–4=132.84  
            
            
              
                Joseph Daugherty’s accts.  forage 22.66    Smith 6.    utensils 1.14     29.80    ice house 1.50    watchmaker  .50  gave him order on J. Barnes for31.80 
            
            
              
               14. 
              
              Gave Mrs. Jones ord. on J. Barnes for 10.D. charity.
            
            
              
               15. 
              
              Gave in charity 2.D.
            
            
              
              Recd. from J. Barnes 70.D.
            
            
              
              Inclosed Wanscher on account 30.D.
            
            
              
              Inclosed to Gabriel Lilly 35.D. out of which to pay 33.33 to Polly Carr for the hire of her negro, making with that ante Nov. 1. is for the whole year.
            
            
              
               16. 
              
              Gave Mclaughlin ord. on J. Barnes for 10.D. sbscrption. to Geo. town balls.
            
            
              
                  D   Gave ord. on J. Barnes in favr.  Thos. Carpenter  40.} on acct. of Capt. Lewis    Lemaire 20     60.  
            
            
              
              20.
              
                Lemaire’s accts. Dec. 12—18.Provisions46–9–11 = 123.99  270 ℔ meat 123.9990 = 1.38   servts. 5– 6  .73    vegetables 1.63 contingencies  7– 6  1.    white backs 13½ pr. 21.27      gave him order on J. Barnes for47–2–11=125.72  
            
            
            
              
              Note a hamper of Champagne of 50. bottles opened Dec. 7. is finishd. Dec. 19 in which time 125. gentlemen have dined, which is 2. bottles to 5. persons.
            
            
              
              Gave in charity 3.D.—do. 1.D.
            
            
              
               21. 
              
              Gave Joseph Daugherty ord. on J. Barnes 56.175 for filling Ice house.
            
            
              
              Gave in charity 1.D. gave in Charity 20.D.
            
            
              
               26. 
              
              Gave Wm. Bache ord. on J. Barnes 100.D. in loan.
            
            
              
              Recd. of J. Barnes 15.D.
            
            
              
               28. 
              
              Gave in Charity 10.D.
            
            
              
              29.
              
               Lemaire’s accts. Dec. 19—25. Provisions87.42 meat225  ℔  87.4256 = 1.56.  contingencies  3.70 butter 45. ℔      eggs 25. doz.   gave him ord. on J. Barnes for91.12vegetables 3.07  
            
            
              
                Joseph Daugherty  Stable 0.60} 9.675 gave him ord. on J. Barnes    Ice house  8.70    boots .375  
            
            
              
              Mrs. Pic. ord. J. Barnes 5.50 tippets.
            
          
        